Citation Nr: 0635671	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
human immunodeficiency virus (HIV) - related illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran service connection, with a 10 percent initial rating, 
for HIV-related illness.  He responded with a timely Notice 
of Disagreement regarding this initial rating determination, 
and subsequently perfected his appeal upon the filing of a 
timely substantive appeal.  

This claim was originally presented to the Board in June 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In reviewing the record, the Board notes that according to 
the August 2005 VA examination report, the examiner has 
stated the veteran's employability has been severely impaired 
by his service-connected disabilities.  These comments, made 
by VA personnel and noted within the claims folder, 
constitute an informal claim for a total disability rating 
based on individual unemployability.  See 38 C.F.R. § 3.157 
(2006); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
The RO is invited to develop and adjudicate the veteran's 
pending informal claim as appropriate.  


FINDING OF FACT

The veteran's HIV-related illness is characterized by 
fatigue, intermittent diarrhea, and the regular need for use 
of approved medications.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent and no 
higher for HIV-related illness have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.88b, Diagnostic Code 
6351 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
November and December 2001, May 2003, and June 2004 letters.  
In addition, the RO letters provided the veteran with 
specific information relevant to the VA's duty to notify. 
 Thus, no further notices are required.  See Quartuccio, 
supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the RO's 
informational letters, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra,, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the November 2001 RO letter and 
subsequent letters properly notified the appellant of the 
evidence required to substantiate his claim for VA benefits.  
In addition, these documents and subsequent communications 
specifically explained to the appellant what the evidence 
must show in order to establish entitlement to the claimed 
benefit.  Furthermore, although it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim, 
the Board finds that he has been notified of the need to 
provide such evidence.  See 38 C.F.R. §  3.159(b)(1) (2006).  
The AOJ's November 2001 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the SOC and subsequent SSOCs contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran currently retains the 
right to appeal of any effective date to be assigned by the 
RO in carrying out the Board's decision.  

The veteran seeks an increased initial rating for his HIV-
related illness, currently rated as 10 percent disabling.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

The veteran's HIV is rated as 10 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6351.  Under DC 6351, a 10 
percent rating is warranted for an HIV-related illness 
following development of definite medical symptoms, T4 cell 
of 200 or more and less than 500, and on approved 
medications, or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent evaluation is 
warranted for an HIV-related illness with recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication, or; minimum rating with T4 cell count 
less than 200, or hairy cell leukoplakia, or oral 
candidiasis.  A 60 percent rating is awarded for refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or minimum rating following development of AIDS-related 
opportunistic infection or neoplasm.  A 100 percent rating is 
awarded for AIDS with recurrent opportunistic infections or 
with secondary diseases afflicting multiple body systems, or 
HIV-related illness with debility and progressive weight 
loss, without remission, or with few or brief remissions.  
38 C.F.R. § 4.88b, Diagnostic Code 6351 (2006).  

Note (1) indicates that the term "approved medication" 
includes medication prescribed as part of a research protocol 
at an accredited medical institution.  Note (2) reflects that 
psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  

Upon receipt of the veteran's claim, he was afforded VA 
medical examination in May 2002.  Review of the veteran's 
medical records indicated he was first infected with HIV in 
the mid 1980's, during military service.  He also had a 
diagnosis of Crohn's disease, which caused some 
gastrointestinal discomfort.  His current symptoms included 
fatigue, diarrhea, and headaches.  He was on a regular 
regimen of prescription medications for his HIV.  Physical 
examination revealed him to be in sound health, with no 
leukoplakia, oral candidiasis, lymphadenopathy, or other 
signs and symptoms of HIV disease.  No physical debility or 
progressive weight loss attributable to his HIV-related 
illness was observed.  

Another VA medical examination was afforded the veteran in 
June 2005.  He reported frequent watery diarrhea, headaches, 
fatigue, and muscle aches.  He was without weight loss or 
recurrent infections, although recurrent herpes zoster and 
bronchitis was a problem in the recent past.  He was 
continuing to take daily medications for his HIV.  On 
physical examination his body weight was appropriate to 
height, and his vital signs were within normal limits.  No 
oral candida, hairy leukoplakia, or HIV-related retinitis was 
observed.  No skin lesions were visible.  His T4-cell count 
was greater than 500, which was described as within range by 
the examiner.  

The veteran was again examined by a VA physician in August 
2005.  He again reported such symptoms as chronic diarrhea 
and fatigue.  However, after reviewing the record and 
conducting physical examination of the veteran, the examiner 
found no evidence of recurrent opportunistic infections or 
secondary multi-systemic disease related to HIV.  The 
veteran's weight continued to be stable, and he continued to 
be negative for oral candida and hairy leukoplakia.  

In addition to periodic VA medical examinations, the veteran 
has also received VA outpatient medical care at various local 
VA medical centers, and these records were obtained.  They 
confirmed periodic medical treatment and use of prescription 
medication for the veteran's HIV.  He has also consistently 
reported diarrhea and fatigue resulting from his HIV-related 
illness.  However, his weight has been stable, with no 
indications of malnutrition, or abnormal loss of body weight.  
A few prior upper respiratory infections were noted in 
October 2004, but with no further complications.  He was 
compliant with his medications at that time, and was 
exercising on a regular basis despite some daily fatigue.  
More recently, a VA physician indicated in September 2005 
that the veteran's diarrhea was likely secondary to his HIV-
related illness.  His T4-cell count was 592, considered 
within normal limits, and his viral load was 10,200.  He 
denied fevers, sweats, or chills, but he continued to 
experience frequent diarrhea.  

The veteran has also received private medical treatment for 
his HIV-related illness.  His private medical treatment 
records confirm his consistent reports of occasional diarrhea 
and fatigue.  He has otherwise been without skin rashes, 
sustained weight loss, recurrent infections, or other 
constitutional symptoms of active HIV-related illness.  

Finally, the Board notes the veteran has been awarded Social 
Security Disability benefits, based in part on symptoms of 
his HIV-related illness, including fatigue and diarrhea.  
Additionally, in November 2001 the local VA vocational 
rehabilitation office denied the veteran participation in 
vocational rehabilitation training, finding he was not a good 
candidate at that time secondary to his health.  The veteran 
last worked in approximately 1996.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence supports a 30 percent 
initial rating and no higher for the veteran's HIV-related 
illness.  As noted above, a 30 percent rating is warranted 
for recurrent constitutional symptoms, intermittent diarrhea, 
and the need for daily use of approved medications.  Review 
of the record indicates the veteran has consistently reported 
chronic diarrhea and such recurrent constitutional symptoms 
as fatigue and muscle aches.  Additionally, he has been on a 
regular regimen of prescription medication for his HIV during 
the pendency of this appeal.  Thus, the preponderance of the 
evidence supports a 30 percent initial rating for this 
disability.  Additionally, as the veteran has demonstrated a 
similar level of impairment for the entire period during the 
pendency of this appeal, a 30 percent initial rating is 
warranted since the effective date of the grant for service 
connection for HIV-related illness.  See Fenderson, supra.  

However, the preponderance of the evidence is against an 
initial disability rating in excess of 30 percent for the 
veteran's HIV-related illness.  The evidence of record does 
not reflect refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm, as would warrant the next higher rating of 60 
percent.  While the veteran has reported chronic diarrhea, as 
noted above, he does not have HIV-related retinitis or any 
other HIV-related refractory symptoms, according to the June 
2005 VA examination report.  Also, at all times of record, he 
has maintained a body weight appropriate to his height and 
within normal limits, without indications of pathological 
weight loss.  Finally, neither private nor VA examiners have 
diagnosed AIDS-related opportunistic infection or neoplasms, 
as would warrant a 60 percent rating.  Overall, the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for the veteran's HIV-related 
illness.  Inasmuch as the veteran's 30 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for HIV-related 
illness, there is no basis for a staged rating in the present 
case.  See Fenderson, supra.  

While the veteran has reported some depression associated 
with his HIV positive status, he has already been afforded a 
separate disability rating for major depressive disorder, and 
that issue is currently not on appeal before the Board.  As a 
separate rating has already been awarded, consideration of 
his depression as part of his HIV-related illness would 
amount to pyramiding, and is forbidden by VA regulation.  See 
38 C.F.R. § 4.14 (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's HIV-related illness has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  However, 
the Board does note that the veteran has initiated an 
informal claim for a total disability rating based on 
individual unemployability, and this claim awaits initial 
adjudication by the RO, the agency of original jurisdiction.  
As such, it is not currently on appeal before the Board.  

In conclusion, the evidence of record supports a 30 percent 
initial rating and no higher for the veteran's HIV-related 
illness.  As a preponderance of the evidence is against the 
award of an increased initial rating in excess of 30 percent, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating of 30 percent and no higher 
for the veteran's HIV-related illness is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


